PER CURIAM.
Fabulous Diamonds appeals from an order of final summary judgment in an action brought by its former tenant, American Indoor Flea Market, to recover a security deposit. Because genuine issues of material fact remain regarding whether the stipulation for settlement and the releases executed by the parties encompass the security deposit, we reverse and remand for further proceedings. See Moore v. Morris, 475 So.2d 666, 668 (Fla.1985) (“A summary judgment should not be granted unless the facts are so *494crystallized that nothing remains but questions of law.”).
Reversed and remanded.